[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action brought by the plaintiff against the defendants as the result of an assault on the plaintiff. The assault resulted in personal injuries to the plaintiff.
The plaintiff claims that he was assaulted by the defendant Preston Povenell with a baseball bat. He claims he was struck about the body and face in this assault.
During the trial, the plaintiff described the assault and being hit with the bat by the defendant Preston Povenell. However, he could not identify the defendant, Lee Stukey, Jr., as one of the assailants who actually struck him.
The court finds, as the more credible evidence, that the defendant, Preston Povenell, did strike the plaintiff with a bat causing the injuries he sustained. As a result of this assault, the plaintiff incurred medical bills that were introduced at trial.
The court finds by the preponderance of the evidence that the defendant, Preston Povenell, did assault the plaintiff causing the injuries as described in his testimony.
The Court finds for the plaintiff against the defendant, Preston Povenell only, and awards the plaintiff the sum of Three Thousand Five Hundred Dollars plus costs.
Francis R. Quinn Judge